Exhibit 10.30

 

AMENDMENT NO. 4 TO EMPLOYMENT AGREEMENT

 

This Amendment to the Employment Agreement (“Amendment”) is made and entered
into as of May 3, 2013 (the “Effective Date”) by and between Coach, Inc., a
Maryland corporation (the “Company”) and Michael Tucci (the “Executive”) for the
purpose of amending the employment agreement by and between the Company and the
Executive dated as of November 8, 2005, as amended August 5, 2008, December 23,
2008, and May 7, 2012 (the “Employment Agreement”).

 

WHEREAS, upon the terms and conditions set forth herein, the parties hereto
desire to modify certain terms of the Employment Agreement as hereinafter
provided; and

 

WHEREAS, the Employment Agreement requires that either the Company or Executive
give at least 180 days written notice of non-extension of the Employment
Agreement (the “Extension Notice”); and

 

WHEREAS, the Employment Agreement also provides that the Executive may resign
his employment without Good Reason upon 180 days written notice to the Company
(the “Resignation Notice”);

 

WHEREAS, the Company and the Executive agree that it is in the best interest of
the Company and the Executive to reduce both the Extension Notice and the
Resignation Notice (together, the “Notices”) from 180 days to 30 days; and

 

WHEREAS, the Human Resources Committee of the Board of Directors of the Company
has approved the amendment of the Employment Agreement to reduce the Notices
from 180 days to 30 days.

 

NOW, THEREFORE, in consideration of the foregoing recitals, and in consideration
of the mutual promises and covenants set forth below, the Company and the
Executive hereby agree as follows:

 

1.          Amendment to Section 2. The third sentence of Section 2 of the
Employment Agreement is hereby amended to read as follows:

 

The Initial Term shall automatically be extended for successive one-year periods
(each, an "Extension Term") unless either party hereto gives written notice of
non-extension to the other no later than 30 days prior to the scheduled
expiration of the Initial Term or the then applicable Extension Term (the
Initial Term and any Extension Term shall be collectively referred to hereunder
as the "Term").

 

2.          Amendment to Section 6. Section 6(a)(vi) of the Employment Agreement
entitled “Resignation without Good Reason” is hereby amended to read as follows:

 

 

 

 

The Executive may resign his employment without Good Reason upon 30 days written
notice to the Company.

 

3.          Except as otherwise specifically provided in this Amendment, the
Employment Agreement shall remain in full force and effect.

 

IN WITNESS WHEREOF, the parties have executed this Agreement on the date and
year first above written.

 

 

 

 

  COMPANY         /s/ Todd Kahn         By: Todd Kahn         Its: Executive
Vice President and General Counsel         EXECUTIVE         /s/ Michael Tucci  
Michael Tucci

 

 

 

 